Case: 18-1668.,-Doequmenty@04 IWG2309H cuRage48-3 Pate) Rited307/3 1720201 of Butry ID: 6357091

too much. I can't tell you that, after what's happened, not
before, but now, that I can adequately represent him.

[DE 435 at 12:6-14, Supp. App. 129]. The district court denied the
motion finding there was not an “irreparable” breakdown in
communication. [DE 435 at 14:1-5, Supp. App. 131].

Grimaldi then filed an emergency motion to withdraw on July 12,
2018. He argued, “an actual conflict of interest exists between counsel
and the defendant; further, the attorney-client relationship is
irretrievably broken.” [DE 241 at 1, Supp. App. 111]. Judge Richard G.
Stearns heard the motion. During the motion hearing, Grimaldi
described the problem at length:

I know that the actual conflict of interest that persists, exists

and persists, in this case will prevent me from zealously

representing him now in light of recent events in the last
days and weeks.

I think that this case is deserving, and Mr. Gottesfeld is
deserving, of zealous representation by a lawyer without an
actual conflict of interest.

I'm not that lawyer. I was. I was. But in light of events in the
last days and weeks, I'm not anymore.

Ino longer wish for his success in this case. I no longer wish
for it. Ican no longer represent him, consistent with my

50
Case: 18-1668 asDocument00Ob1MB230960cuRage:49.-8 DatedRiled 307731720202 offniry ID: 6357091

duties under the Rules of Professional Conduct. I'm asking
the Court for leave to withdraw because I have an actual
conflict of interest.

I cannot abide by these rules. I cannot represent Mr.
Gottesfeld in light of what's happened in the last days and
weeks. I cannot represent Mr. Gottesfeld zealously. There is a
significant risk that the representation of Mr. Gottesfeld will
be materially limited by a personal interest of me.

Mr. Gottesfeld does not have my full and undivided loyalty
based on events of the last days and weeks.

I'm in a very difficult position here. I understand that. Mr.
-Gottesfeld's in a very difficult position here.

I am circumscribing my comments here in this courtroom
and in my filings in a very significant way to reduce — to
hopefully absolute de minimis what I must say in order to
have the Court be assured of the genuine and actual conflict
of interest. And, on top of that, of course, are the more
discretionary factors, including my belief -- well, let me go
right to the rule, your Honor.

But I cannot, and I can't imagine that I'll be able to,
_ represent him at this trial and move him forward, as
required under the ethical rules.

dl
Case: 18-1668... Dpqumentog Bs INBRSOID cuRageuee-s Pate Kiked 2077/3 1420203 of Entry ID: 6357091

[DE 10 at 7-8, 15-16, Supp. App. 141—42, 149-50] (emphasis added).
Judge Stearns denied Grimaldi’s motion to withdraw on July 16, 2018.
[DE 248, Addendum 71—72].

Following the trial in the case, Grimaldi again moved to
withdraw. [DE 307, Supp. App. 114—15]. Gottesfeld assented to this
motion provided the Court appoint new counsel and Gottesfeld’s
sentencing hearing remain as scheduled. [DE 307 at 2, Supp. App. 115].
Grimaldi asserted the same basis from his second and third motions to
withdraw: the continuing actual conflict of interest that existed between
himself and Gottesfeld.

On September 24, 2018, the district court held a hearing on
Grimaldi’s motion and closed the courtroom over Gottesfeld’s objection
to everyone except for Gottesfeld, his counsel, and Gottesfeld’s wife, and
again denied Grimaldi’s motion to withdraw. [DE 319: Sept. 24, 2018
Hy’g Tr., DE 422 at 14, SSA 66].

Turning to the Reyes factors, it is clear the district court abused
its discretion in denying Grimaldi’s motions to withdraw. Grimaldi’s
June 28 [DE 214, Supp. App. 109], July 12 [De 241, Supp. App. 110-11],

and July 17 [DE 254, Supp. App. 112-13] motions to withdraw may be

02
Case: 18-1669a;Doaumento904 IN62309McuRage 441-8 Pate) Filed307/3 1720204 of Entry ID: 6857091

considered untimely because of their close proximity to the July 2018
trial date; however, the August 2018 motion to withdraw [DE 307,
Supp. App. 1 14-15] was timely filed after trial and months before
sentencing took place in January 2019.

The representations by Grimaldi about the nature of the conflict
showed the “total breakdown in communication” between Grimaldi and
Gottesfeld. Reyes, 352 F.3d at 515. In fact, Grimaldi and Gottesfeld
admitted that they had no direct communication between the July 6,
2018, hearing and the emergency hearing on July 16, 2018, to discuss
Gottesfeld’s upcoming trial testimony—which was three days before
trial began with jury selection on July 19, 2018. [DE 10 at 9-11, 18,
Supp. App. 148-45, 152]. Their conflict was more than a mere
disagreement. Reyes, 352 F.3d at 516. Accordingly, the Court should
hold that the district court abused its discretion in denying Grimaldi’s
June 2018 and July 2018 motions to withdraw. |

The Court should also find that the district court erred in denying
Grimaldi’s August 2018 motion to withdraw. Grimaldi’s August 2018
withdrawal motion was months away from sentencing and therefore

timely. There was a clear, actual conflict of interest between Grimaldi

53
“Case: 18-1669, Doguments 90d 47623098, cuRagex82-2 Pate Kited2 07/3 20265 of Emtry ID: 6357091

and Gottesfeld, discussed repeatedly in the four motions and hearings
that preceded the August 2018 motion and at length during the
September 2018 hearing. [DE 422 at 14-31, SSA 66-83]. In addition,
the factual basis for Grimaldi’s requested withdrawal remained
unchanged from his prior two motions. [DE 214, Supp. App. 104; DE
241, Supp. App. 110-11; DE 254, Supp. App. 112-13; DE 442 at 15:8-9,
15:25-16:3, SSA 67-68]. Finally, based on the nature of the conflict,
there was a complete breakdown in the attorney-client relationship.
Grimaldi and Gottesfeld had no direct communications between July 6
and 16, just days before trial began. [DE 10 at 9-11, 18, Supp. App.
143-45, 152]. The motion to withdraw was erroneously denied. The

judgment of the district court must be reversed.

(d) The District Court Violated Gottesfeld’s Public Trial Rights
By Closing The Courtroom Five Times

The district court closed the courtroom five times over Gottesfeld’s
objection during hearings on withdrawal motions by Attorneys Gillespie
and Grimaldi: March 9, 2018 [DE 482 at 9, SSA 9]; March 22, 2018 [DE
419 at 5, SSA 37]; July 6, 2018 [DE 434 at 4, Supp. App. 121];

September 24, 2018 [DE 422 at 14, SSA 66]; December 18, 2018 [DE

54
Case: 18-1668asDocamento 804 ING2Z309M cuRage 483-8 ate! Kiled307/3 1720205 of Entry ID: 6357091

423 at 3, SSA 90]. These courtroom closures violated Gottesfeld’s right
to a public trial, Gottesfeld objected to the closures, and the closures
were therefore presumptively prejudicial. See Weaver v. Massachusetts,
582 US. __, 187 8.Ct. 1899, 1908-09 (2017) (noting that a violation of
the right to a public trial is a structural error and can occur where the
court fails to make proper findings before closing the courtroom).

A defendant has a right to a trial that is open to members of the
public. Waller v. Georgia, 467 U.S. 39, 46 (1984). The guarantee of a
public trial is for the benefit of the defendant; a trial is far more likely
to be fair when the watchful eye of the public is present. In re Oliver,
333 U.S. 257, 270 (1948) ("The knowledge that every criminal trial is
subject to contemporaneous review in the forum of public opinion is an
effective restraint on possible abuse of judicial power."); Gannett Co. v.
DePasquale, 443 U.S. 368, 380 (1979). As such, it is clear that trial
closures are to be “rare and only for cause shown that outweighs the
value of openness.” See Press-Enterprise Co. v. Superior Court of Cal.,

_ 464 U.S. 501, 509 (1984); Waller, 467 U.S. at 47 (“[U]nder the Sixth
Amendment any closure of a suppression hearing over the objections of

the accused must meet the tests set out in Press-Enterprise and its

55
"Case: 18-1662, Dequmentp 9041723098, cuRageu64.2 ataiRileds07/3'v20207 of Entry ID: 6357091

predecessors.”). A closure may be justified only by “an overriding
interest based on findings that closure is essential to preserve higher
values and is narrowly tailored to serve that interest.” Press-Enterprise,
464 U.S. at 510; United States v. Antar, 38 F.3d 1348, 1361 (3d Cir.
1994). In particular, a court must consider (and reject) alternatives to
closure before barring public access. Press-Enterprise, 464 U.S. at 511.
Here, the district court violated Gottesfeld’s right to a public trial
by closing the courtroom during hearings on Gillespie and Grimaldi’s
withdrawal motions to everyone except for Gottesfeld, his wife, and his
counsel. The district court’s errors are especially clear when juxtaposed
against Judge Stearns’ decision to keep the courtroom open during a
hearing on Grimaldi’s emergency motion to withdraw. See [DE 10,
Supp. App. 135-56]. Judge Stearns recognized that Gottesfeld owned
the privilege and was therefore free to speak publicly about his counsel
if he so wished.
“One of the reasons often advanced for closing a trial—avoiding
tainting of the jury by pretrial publicity .. . is largely absent when a
defendant makes an informed decision to object to the closing of the

proceeding.” Waller, 467 U.S. at 47 n.6. Gottesfeld has consistently

56
Case: 18-1668.,;Doqumento06t INSR3909GcuRage 204-3 DatelRited30773 1720208 of Entry ID: 6357091

objected when the court closed the courtroom during five pre-trial
proceedings. Yet, when faced with Gottesfeld’s objections, the court
never had significant discussions or made any findings justifying the
need for closure, and it never made any attempts to consider
alternatives to closure. In addition, Judge Gorton failed to make any of
the necessary findings to support the closure of the courtroom.
Accordingly, the case should be remanded for further proceedings

consistent with the findings of this Court.

(e) The District Court Erred In Denying Gottesfeld’s Defense
Of Others.

To establish the affirmative defense of another, Gottesfeld was
required to show “he reasonably believed that the use of force was
necessary ‘for the defense of oneself or another against the immediate
use of unlawful force.” Gotiesfeld, 319 F. Supp. 3d at 554 (quoting
United States v. Bello, 194 F.3d 18, 26 (1st Cir. 1999)). Despite ample
evidence to the contrary, the district court concluded that Gottesfeld’s
“proffer of evidence does not demonstrate that Ms. Pelletier was

threatened by the immediate use of unlawful force” since the force

57
Case: 18-1668asDoqumento@0s 1MG2309G cuRage4a8-3 Bate Filed 30713 1420209 of Entry ID: 6357091

against Ms. Pelletier was done pursuant to an order by the
Massachusetts Juvenile Court judge to the DCF and, therefore, lawful.
Id. at 554. For the foregoing reasons, that decision was in error.

First, the personal presence requirement is antiquated and
inapplicable in today’s digital era. In its motion in limine, the
Government argued that “Gottesfeld was never in [Ms. Pelletier’s]
presence. [DE 116 at 10-11]. In support, it cited decades old or non-
precedential cases concerning minor physical trespasses on property.
[DE 116 at 10-11]. See Hawaii v. Marley, 509 P.2d 1095 (Haw. 1973);
United States v. Brodhead, 714 F. Supp. 593 (D. Mass. 1989). Given the
remarkable changes in technology, it is foreseeable that someone
outside the presence of a victim should be able to act in justification and
in their defense without physically being in the presence of the victim.
For instance, a computer-literate person could use a laptop to aida
victim by preventing identity theft, preventing an abuseyr’s
dissemination of child pornography, or stopping financial crimes. [DE - |
198 at 21]. Gottesfeld should not be forced to satisfy the presence

requirement based on nonbinding, antiquated decisions.

58
Case: 18-16@9,scDocument NOL KG23086 cufage: 67-3 Pate Bilecs 07/3 h29200 oEntry ID: 6357091

Second, Gottesfeld acted to prevent imminent harm. In opposition
to the Government's attempt to preclude the affirmative defense,
Gottesfeld cited numerous statements demonstrating “imminent harm.”
[Opp. to Motion Jn Limine, DE 198 at 21-25]. His statement in the
Huffington Post concerning BCH and Wayside’s gross mistreatment and
abuse of Ms. Pelletier corresponds with many local and national media
reports and interviews by Justina’s father where he details the
suffering and pain his daughter was forced to endure. [DE 198 at 22-
23]. The harm against Ms. Pelletier was beyond “imminent,” it was
already occurring, and it was significant—the ongoing alleged
kidnapping, abuse, and torture of a teenage girl was imminent harm.
[DE 198 at 24-26].

Finally, Gottesfeld established that the force against Justina was
“unlawful.” A state court order concerning the custody of a child may
ultimately be deemed unlawful. See, e.g., Smith, Jr. v. McDonald, 458
Mass. 540, 547-50 (2010) (probate judge exceeded her statutory
authority in “unlawful order”). Indeed, after a 16-month custody battle,
Justina was finally (and rightfully) returned to the custody of her

parents. Justina Pelletier Heading Home After 16-Month Medical

59
Case: 18-1669,seQogumentiQ1 \ixR23096curRagei4B3 Date Gieck/07/3%20201 ofEntry ID: 6357091

Custody Battle, ABCNews, June 18, 2014,
https://abcnews.go.com/Health/justina-pelletier-heading-home-16-
month-medical-custody/story?id=24191396. The unlawful nature of the
order to remove Justina from her parents’ care, DCF’s handling of Ms.
Pelletier’s medical care, and the ensuing custody battle were the
ultimate acts of overreach. See [DE 198 at 28-29].

Ultimately, Gottesfeld was deprived of his right to present a full
and complete defense, which should have included the affirmative
defense of another. His alleged response to the widely-reported alleged
abuse of Justina Pelletier was necessary to prevent the immediate (and

ongoing) use of unlawful force against Justina.

(f) The Record Is Insufficient To Permit Appellate Review Of
The District Court’s Denial Of Gottesfeld’s Pro Se Recusal
Motions

When Judge Gorton denied Gottesfeld’s motions to disqualify, he
did not issue orders discussing his findings verbally or in writing.
Rather, Judge Gorton issued “endorsed orders,” which provided no

discussion of facts underlying his decisions. [DE 350, Addendum 122:

DE 351, Addendum 123; DE 352, Addendum 124].

60
Case: 18-16@9,sceDocemenb AG MMG23086 curRages69-8 Date GiterkO7/3N2920.2 ofmtry ID: 6357091

~ When deciding a motion for disqualification, “[t]he proper
approach under subsection 455(e) requires the trial judge to place on
the record all the facts relating to any alleged appearance of lack of
impartiality and then leave entirely to the parties whether to waive
disqualification under section 455(a).” El Fenix de P.R. v. The M/Y
Johanny, 36 F.3d 136, 141 (1st Cir. 1994). On appeal, this Court may
sustain the district court’s ruling “unless we find that it cannot be
defended as a rational conclusion supported by [a] reasonable reading of
the record.” Torres-Estrada, 817 F.3d at 380 (citations omitted).

In this case, the judge failed to place any facts on the record
related to the alleged lack of impartiality discussed in Gottesfeld’s
motions and affidavit. The only discussion on these motions took place

~ before Gottesfeld filed them; iM a
ee
BB. (De 423 at 11:12-18, SSA 98).
(8 423 at 11:19-20, SSA

98].

 

Ultimately, Judge Gorton did not issue findings in support of the

endorsed orders denying Gottesfeld’s motions, leaving this Court with

61
Case: 18-16@%sceDocumenbQal Me23086 cuffages70.3 Date Gileck/07/32920.3 ofntry ID: 6357091

no findings to conduct a meaningful examination of those motions on

appeal. See Torres-Estrada, 817 F.3d at 380 (“an abuse of discretion will

be found only if a reasonable reading of the record fails to support the

conclusion that’ the judge’s impartiality was not subject to question”).

Thus, the Court should remand the disqualification issue to the district

court for further explanation of its decision to deny the motions.

CONCLUSION

Based on the foregoing, the judgment of the district court should

be reversed.

Dated: July 31, 2020.

Respectfully submitted,

/s/ Brandon Sample

Brandon Sample

Brandon Sample PLC

P.O. Box 250 .

Rutland, Vermont 05702

Phone: (802) 444-4357

Fax: (802) 779-9590

Vermont Bar: 5573

Email: brandon@brandonsample.com
https://brandonsample.com

Attorney for Martin Gottesfeld

62
Case: 18-1649aseDocumenb Q04-NiG2308Gcumage441-3 Pate Bileds 07/3 292014 oEptry ID: 6357091

CERTIFICATE OF COMPLIANCE

1. This brief complies with the type-volume limitation of Fed. R. App.
P. 32(a)(7)(B) because this brief contains 11,961 words, excluding ©
exempted portions listed in Fed. R. App. P. 32(f).

2. This brief complies with the typeface requirements of Fed. R. App.
P. 32(a)(5) and the type style requirements of Fed. R. App. P. 32(a)(6)

. because this brief has been prepared in a proportionally spaced typeface
using Microsoft Word for Mac, Version 16.33 in Century Schoolbook 14-
point font.

Dated: July 31, 2020.

/s/ Brandon Sample

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing was
served on all counsel of record by filing same electronically via the

Court’s CM/ECF system this 31st day of July, 2020.
/s/ Brandon Sample

63
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 15 of 51

Babe N

Nos. 18-1669, 19-1042, 19-1043, 19-1107

 

In the United States Court of Appeals
for the First Circuit

 

UNITED STATES OF AMERICA,
Appellee,

Vv.

MARTIN GOTTESFELD,
Defendant-Appellant.

 

ON APPEAL FROM THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS (CRIM. NO. 16-10305)
(THE HONORABLE NATHANIEL M. GORTON, J.)

 

REPLY BRIEF OF MARTIN GOTTESFELD

 

MICHAEL PABIAN
pabianlaw38@gmail.com
MICHAEL PABIAN LAW OFFICE, LLC
20 Park Plaza, Suite 1000
Boston, MA 02116
(617) 227-3700

Counsel for Martin Gottesfeld

 
II.

Hil.

Iv.

Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 16 of 51

TABLE OF CONTENTS

Gottesfeld’s Preserved Speedy Trial Arguments Require Dismissal......1

A.  Gottesfeld Challenged the Relevant Exclusions in District Court and
Provided That Court a Fair Opportunity to Address His Arguments...1

B. The Magistrate Judge’s Failure to Timely Issue a Detention Ruling
Was Not Grounds for an Ends of Justice Continuance................06. 4

C. The Supreme Court’s Decision in Bloate Forecloses the Government’s
Argument that the Motions to Exclude Tolled the Speedy Trial Clock
under the Act’s General Prefatory Language.............cccceeseeeeeeens 14

The District Court Wrongly Precluded Gottesfeld from Introducing
Evidence that He Reasonably Believed His Actions Were Taken in
Defense of Justina Pelletier..................cc ccc ccc eee ec eee ceeeneeeeenseneesees 16

The Preserved Violations of Gottesfeld’s Public-Trial Right Require
Reversal ...........cccc ccc cce ce ene nce ne eee eneens cen ceaseenareacesseesesateseeeenss 21

Gottesfeld’s Recusal Arguments Were Properly Raised and
PLeSLVE? ..... 0... cece cece sence teen tence none eee ee eee ensnseneeneeneneeeeeeeneenenens 26
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 17 of 51

TABLE OF AUTHORITIES

Cases

AER Advisors, Inc. v. Fid. Brokerage Servs., LLC, 921 F.3d 282 (ist Cir. 2019)..12

Beltowski v. Brewer, 766 F. App’x 218 (6th Cir. 2019) (unpublished)............. 17-18
Bloate v. United States, 559 U.S. 196 (2010)... csscesssceseetcosereseesenseneeees 4,9, 15
Gideon v. Wainwright, 372 U.S. 335 (1963)... csesssssssesssssessessseessssessestensseeseenes 23
In re Oliver, 333 U.S. 257 (1948)... cc ccssccssssesessesssosscscossseesssseesoeenseeseesssassoeses 22, 26
In re United States, 441 F.3d 44 (1st Cir. 2006)..........ccccecece serene eee eeeeerese 27
Knox v. Roper Pump Co., 957 F.3d 1237 (11th Cir. 2020) oc ccecescsssseseneeeeneneen 26
United States v. Amparo, 961 F.2d 288 (Ist Cir. 1992)... esceseseeseseseessessesenves 16
United States v. Andrews, 790 F.2d 803 (1Oth Cir. 1986) .......... ec ssseseeeceeecsensenees 10
United States v. Antar, 38 F.3d 1348 (3d Cir. 1994) oo. es eccsecseseneesssesessesseseees 22
United States v. Barnes, 159 F.3d 4 (Ast Cir, 1998) oo... cccscsscseccescesserssenseserees 4,5
United States v. Barnes, 251 F.3d 251 (Ist Cir. 2001)... eeessssesessssessnesessrssensenense 5
United States v. Bello, 194 F.3d 18 (1st Cir. 1999) oc ceecscsssssssesscssssssssssssoeenes 16
United States v. Brodhead, 714 F. Supp. 593 (D. Mass. 1989)........ccccesssseseeseeesees 17
United States v. Brown, 669 F.3d 10 (1st Cir. 2012)... ccccssssscscsscsesseseseeeeesees 25
United States v. Bryant, 523 F.3d 349 (D.C. Cir. 2008)......cccccccsssssssssssssssssseesssscesness 6
United States v. Bucci, 525 F.3d 116 (1st Cir. 2008) wo... cccssccscsscssssesserccssccescesenees 25
United States v. Candelario-Santana, 834 F.3d 8 (1st Cir. 2016)... ccccesseeseseeee 21

li
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 18 of 51

United States v. Castillo, 981 F.3d 94 (Ast Cir. 2020)... ecccecccssseseesseseesesseerens 3
United States v. Crane, 776 F.2d 600 (6th Cir. 1985)... eccssesssseeseseeseneeeeeeens 10
United States v. Gonzalez-Lopez, 548 U.S. 140 (2006)..........c:cccessscesscsseceseeseeeseeee 23
United States v. Harris, 642 F, App’x 713 (9th Cir. 2016) (unpublished)........... 27
United States v. Huete-Sandoval, 668 F.3d 1 (1st Cir. 2011)..........cceceeesse ee eees 7
United States v. Maxwell, 254 F.3d 21 (Ast Cir. 2001)... eessessereereenenresssessenees 16
United States v. Pakala, 568 F.3d 47 (1st Cir. 2009) oo... ee eeeeeeeeceeseseeeeeseseeeeaeees 14
United States v. Ramirez, 788 F.3d 732 (7th Cir. 2015)... ee eeseeeseeseessesseeessreneee LO
United States v. Ramirez-Cortez, 213 F.3d 1149 (9th Cir. 2000)... eee eeesseees 8
United States v. Richardson, 421 F.3d 17 (1st Cir. 2005) 00... ccssecsessersssceseeeceeeens 15
United States v. Rivera-Berrios, 968 F.3d 130 (Ast Cir. 2020) wo... esceeeseeeeetseeee 3
United States v. Rodriguez, 858 F.2d 809 (1st Cir. 1988)... eceesecsseseeeeees 16, 20
United States v. Scott, 180 F. Supp. 3d 88 (D. Mass. 2015).........ssscecssssersceessreerees 1]
United States v. Souza, 749 F.3d 74 (1st Cir, 2014)... ccscscscssscssssscesestestessssesseneenee 8
United States v. Stoudenmire, 74 F.3d 60 (4th Cir. 1996)... ccsssscssessescscesesees 10
United States v. Tigano, 880 F.3d 602 (2d Cir. 2018)..........:ccccsssescssessesscsesscecsessevees 8
United States v. Toledo, 739 F.3d 562 (10th Cir. 2014)... cccscssssssessssssssescesevenes 20
United States v. Tunley, 664 F.3d 1260 (8th Cir. 2012) occ cscssssscssssssesessesseenes 18
United States v. Valdivia, 680 F.3d 33 (1st Cir. 2012) ...cccccscssssssssssesscesecssssssceseceees 3
United States v. Vazquez-Botet, 532 F.3d 37 (1st Cir. 2008) .....cccssssscssssscccsssesseeees 25

ili
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 19 of 51

United States v. White, 920 F.3d 1109 (6th Cir. 2019)... eesesesensenneessenseerseeeres 9
Waller v. Georgia, 467 U.S. 39 (1984). ceccessescseneeseesseseseeseeaneeaes 22-23, 25-26
Weaver v. Massachusetts, 137 S. Ct. 1899 (2017) oo... .ecesccesssssssssseseeeenseesereseseseeees 21
Zedner v. United States, 547 U.S. 489 (2006) ..... ee eeeesssseereassessassecsseesseseseees passim
Statutes

18 ULS.C. § B1GL occ ccsecteeeseesecssssesssersssesssecsessesessrcsresnseseecsessessesesesseenens passim
18 U.S.C. § 3142(£).... 0. cece ce ee eee ee ee neee renee ee en ee ec ee eensne eens entegeneneeeeennses 12
18 U.S.C. § 3145(b).... cece cere cece reece eee t eee ee ee en eens eseeeene nena neon tae nseses 13
28 U.S.C. § 455 ecccccccsccssescescecssesccterscescsessessenassecsesseseesessessenscnsscsessnssesenssesensensssenees 27

iv
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 20 of 51

I. Gottesfeld’s Preserved Speedy Trial Arguments Require Dismissal

A.  Gottesfeld Challenged the Relevant Exclusions in District Court and
Provided That Court a Fair Opportunity to Address His Arguments

Gottesfeld’s opening brief made clear that the district court violated the
Speedy Trial Act by improperly excluding two categories of time. Either category,
added to the 26 days that the government agrees are unexcludable, brings the total
elapsed time between Gottesfeld’s arrest and his October 19, 2016 indictment
beyond the 30-day statutory limit. See 18 U.S.C. § 3161(b). The two principal
time periods are: (1) 62 days between Gottesfeld’s detention hearing and the
subsequent detention ruling, during which time the court purported to order three

“ends of justice” exclusions, see § 3161(h)(7)(A);! and (2) 13 days during which

 

1 While the government suggests that Gottesfeld has waived any argument based
on the three additional ends of justice exclusions, the Court need not decide the
issue. The delay occasioned by the three challenged exclusions is easily sufficient
to surpass the 30-day limit. Additionally, Gottesfeld’s argument that the
exclusions were not supported by findings “in the record of the case,” as required
by statute, implicates all six ends of justice exclusions. See Def. Br. 36-40. The
detention motion was pending for 92 days, reduced to 62 by the statute’s 30-day
exclusion for matters under advisement. See § 3161(h)(1)(H). Had the third,
fourth, and fifth ends of justice exclusions not been improperly granted, the speedy
trial clock would have expired on June 8, 2016 (counting the days agreed upon by
the government, Govt. Br. 14, and resuming the count on May 28, 2016).
Gottesfeld’s consent to “temporary pretrial detention,” Govt. Br. 20 n.3, did not
encompass consent to indictment more than four months later than required by the
Speedy Trial Act.
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 21 of 51

the government’s motions to exclude time were pending on the miscellaneous
business docket (“MBD”).”

In district court, Gottesfeld challenged, inter alia, both of the foregoing time
periods. He expressly argued, citing several of the same authorities relied on in
this appeal, that the statutory prerequisites for an ends of justice continuance had
not been met See Dkt. 164 at 11-14; Dkt. 176 at 6-8.3 Gottesfeld’s reply
specifically noted the excessiveness of the exclusions in comparison to the
statutory 30-day exclusion for matters under advisement. See Dkt. 176 at 7.

- Gottesfeld similarly challenged exclusion of the days during which the
government’s motions were pending. See Dkt. 164 at 14. He also argued that the
exclusion motions should not have been filed and granted in the MBD, as opposed
to the criminal docket. See id. at 12. In his reply, Gottesfeld expressly opposed
the government’s suggestion that this period was excludable due to the pendency

of a “pretrial motion” under § 3161(h)(1)(D). See Dkt. 176 at 5-6; see also Dkt.

 

2 Including these days (March 1 and April 23 through May 4, 2016) minus days
during which the detention issue was pending (April 27, 2016 on), the 30-day
clock expired on October 17, 2016.

3 “Dkt.” refers to docket entries in district court case no. 16-CR-10305, unless
otherwise noted. “Add.” refers to the addendum to Gottesfeld’s opening brief.
“JA” refers to the Joint Appendix. “SSA” refers to the Sealed Supplemental
Appendix.
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 22 of 51

167 (Govt. Opp’n) at 6, 11-12. The district court considered and decided this
specific issue. See Add. 31 (“The time between the filing of the motions and the
resolution of those motions is properly excluded under [the applicable] subsection .
...”). Gottesfeld also argued that the exclusions should not have been ordered by
a different judge than the one presiding over his criminal case. See Dkt. 164 at 12;
Dkt. 176 at 1-4.

“(SJuccessful preservation of a claim of error for . . . consideration on appeal
requires that a party object with sufficient specificity such that the district court is
aware of the claimed error.” United States v. Castillo, 981 F.3d 94, 101 (1st Cir.
2020). “[E]xquisite precision” is not required. United States v. Rivera-Berrios,
968 F.3d 130, 134 (1st Cir. 2020). Here, Gottesfeld’s district court arguments
provided both the government and the judge ample opportunity to address the very
issues he now raises on appeal. There was, accordingly, no forfeiture. The
situation is a far cry from United States v. Valdivia, the only case cited by the
government on this issue, where the defendant utterly failed to “identify the
periods of time” that he sought to challenge on appeal “as non-excludable” before
the district court. 680 F.3d 33, 41 (1st Cir. 2012). Counsel is aware of no decision
by this Court finding forfeiture of a speedy trial argument in circumstances

remotely analogous to those at issue here.

3
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 23 of 51

B. The Magistrate Judge’s Failure to Timely Issue a Detention Ruling
Was Not Grounds for an Ends of Justice Continuance

Turning to the merits of the Speedy Trial Act issues, the law is clear that
“t]he purposes of the Act... cut against exclusion on the grounds of mere consent
or waiver.” Zedner v. United States, 547 U.S. 489, 500 (2006). This is because the
statute was designed not only for the protection of defendants’ rights, but also
“with the public interest firmly in mind.” Jd. at 501; see also Bloate v. United
States, 559 U.S. 196, 211 (2010) (explaining that Act was intended “to vindicate
the public interest in the swift administration of justice”). Thus, “[t]he fact that the
defendant has requested the continuance or consents to it is not in itself sufficient
to toll the operation of the time limits.” United States v. Barnes, 159 F.3d 4, 13
(1st Cir. 1998) (citation omitted). Rather, “[w]hether time resulting from a
continuance may toll the Act depends on whether the court abused its discretion by
granting the continuance.” Jd.

The statute sets out a number of specified categories of time that are
automatically excluded in calculating applicable deadlines. See generally
§ 3161(h)(1). Section 3161(h)(7)(A) contemplates potential unenumerated bases
for exclusion, permitting courts to grant a continuance based on “findings that the

ends of justice served by taking such action outweigh the best interest of the public
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 24 of 51

and the defendant in a speedy trial.” Jd. But that subsection thereafter dictates that
“Tnjo such period of delay . . . shall be excludable . . . unless the court sets forth, in
the record of the case, . . . its reasons for finding that the ends of justice” support
the continuance. /d. The statute sets out a specific list of factors that the court
“shall consider” in reaching a decision. See § 3161(h)(7)(B). “[G]eneral
congestion of the court’s calendar” is specifically impermissible grounds for a
continuance. § 3161(h)(7)(C).

The discretion to order an ends of justice continuance is “exceedingly
narrow.” Barnes, 159 F.3d at 13 (citation omitted). Such continuances,
accordingly, “should not be granted cavalierly.” United States v. Barnes, 251 F.3d
251, 256 (Ist Cir. 2001). The Supreme Court has described the “strategy” of this
subsection as “to counteract substantive openendedness with procedural
strictness.” Zedner, 547 U.S. at 509. Congress perceived “a danger that [ends of
justice] continuances could get out of hand and subvert the Act’s detailed scheme.”
Id, at 508-09. This concern explains the inclusion of a “demand[]” for “on-the-
record findings,” as well as the mandatory list of factors to consider. Jd. at 509.

“A straightforward reading of the statute makes clear “that if a judge fails to make
the requisite findings . . . , the delay resulting from the continuance must be

counted, and if as a result the trial does not begin on time, the indictment or

5
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 25 of 51

information must be dismissed.” Jd. at 508. Implicit findings are insufficient. See
United States v. Bryant, 523 F.3d 349, 360 (D.C. Cir. 2008).

In this case, while the district court purported to order ends of justice
exclusions, the record fails to provide the support required under § 3161(h)(7)(A).
All three motions relevant here were filed between Gottesfeld’s detention hearing
and the decision issued 92 days later on July 27, 2016. All three motions contained
nearly identical language regarding the proffered “grounds” for exclusion: “while
| the defendant had his detention hearing in this district on April 27, 2016,
Magistrate Judge Bowler has not yet issued a detention decision. While that
decision is pending, the parties have not been able to conclude their discussions of
a possible plea agreement and information.” JA186; see also JA189, 192. As the
government concedes, District Court Judge Burroughs made no “specific findings”
with respect to these motions. Govt. Br. 17-18. The first two motions were
granted with no explanation whatsoever. See JA175 (docket entries 7 and 9). The
third order included the formulaic recitation that “the ends of justice outweigh the
usual interest in a speedy trial.” Jd. (docket entry 11). -

To the extent that, as the government argues, the district court’s orders
granting the motions incorporated the grounds set forth by the government, the

exclusions were precipitated by the magistrate judge’s delay in issuing a detention

6
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 26 of 51

ruling. This is precisely the type of consideration that the statute expressly
provides is impermissible under § 3161(h)(7)(C). Based on the government
motions and ensuing orders, nothing was especially “unusual” or “complex” about
the detention motion or any other relevant aspect of the case. § 3161(h)(7)(B)Gi).
Certainly, there was no indication that failure to grant an extension was “likely to
make a continuation of [the] proceeding impossible, or result in a miscarriage of
justice.” § 3161(h)(7)(B)(i). In fact, neither the government motions nor the
court’s orders so much as mentioned the mandatory considerations listed in

§ 3161(h)(7)(B). The government’s contention that the subsequent order (issued
by a different district court judge) denying Gottesfeld’s motion to dismiss provided
the missing explanation is unavailing. That order simply repeated the insufficient
justification that “the parties agreed to wait for the detention decision of the

magistrate judge before resuming plea negotiations.” Add. 33.4

 

4 As argued in Gottesfeld’s opening brief, the district court also failed to comply
with the statutory requirement that the requisite findings be set forth “in the record
of the case.” § 3161(h)(7)(A). The MBD proceedings were not part of this
criminal case. See Def. Br. 33, 37-39. And Judge Gorton’s subsequent order could
not cure the violation. See § 3161(h)(7)(A) (providing for exclusion “if the judge
granted [a] continuance on the basis of his findings ... .” (emphasis added));
United States v. Huete-Sandoval, 668 F.3d 1, 5 (1st Cir. 2011) (“[WJhether or not
the district court’s order drew support from § 3161(h)(7) is of no moment, as the
ends-of-justice finding must be recorded ‘by the time [the] district court rules’ on
the motion to dismiss.” (quoting Zedner, 547 U.S. at 506-07)).

7
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 27 of 51

The motions to exclude did not say that additional time was necessary to
pursue ongoing plea negotiations. To the contrary, they expressly stated that the
parties had “not been able to conclude” such negotiations during the pendency of
the detention issue and intended to “resume their discussions” upon issuance of a
decision. JA186. Thus, regardless of whether or not “periods of plea negotiation
can be properly excluded” under the ends of justice provision, an issue which this
Court has expressly left open, see United States v. Souza, 749 F.3d 74, 80 (ist Cir.
2014), that is not the situation that occurred here. And at least one circuit has held
that the parties’ “desire to engage in... plea negotiations” cannot support an ends
of justice continuance, even when such negotiations are ongoing. See United
States v. Ramirez-Cortez, 213 F.3d 1149, 1155 (9th Cir. 2000); cf United States v.
Tigano, 880 F.3d 602, 615 (2d Cir. 2018) (“We have held that the time spent in
plea bargaining is a gamble taken by the government regarding the defendant’s
speedy trial rights and is properly counted against the government.”).

Although the government is correct that an ends of justice continuance may
cover types of delay not automatically excludable under § 3161(h)(1), it cites no
authority whatsoever for the proposition that such a continuance may be used as an
end-run around the statutory limit of 30 days for excludable delay when a matter is

under advisement. See § 3161(h)(1)(A). Instead, the cases cited by the

8
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 28 of 51

government involved delay necessary to the preparation of pretrial motions and
active plea negotiations. See Govt. Br. 18-19 (citing Bloate, 559 U.S. at 214 and
United States v. White, 920 F.3d 1109, 1115 (6th Cir. 2019)). Neither situation
implicates the statutory prohibition on continuances for general court congestion,
which factors significantly in the present case.

Although it is possible that an ends of justice continuance could properly
issue where a matter was taken under advisement for more than 30 days in light of
the various factors set forth in § 3161(h)(7)(B) (e.g., complexity), the court made
no such findings here. Instead, it merely endorsed (without comment) the
government’s citation to the pendency of the detention motion and the parties’
preference for that motion to be decided prior to progressing further in plea
negotiations. This desire is not unique or even unusual. As the government itself
acknowledges, “[t]hat a pending pretrial detention decision would be an important
factor in [plea] negotiations is hardly surprising: it is highly relevant to a
defendant’s decision on a proposed plea whether he will remain in custody pending
trial or could argue for immediate release in connection with a plea.” Govt. Br. 19.
Respectfully, the court’s inability to decide a routine motion within the 30-day
statutory exclusion does not constitute grounds for an ends of justice continuance.

If it did, Congress’s specific and express limitation on excludable time for matters

9
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 29 of 51

under advisement would be rendered essentially meaningless. The excessiveness
of the exclusions in this case relative to the 30-day limit set by Congress only
reinforces the need for specific findings, which again were not provided.

Federal courts of appeals have repeatedly found Speedy Trial Act violations
where the proffered reasons for a purported ends of justice continuance, coupled
with the absence of other permissible explanations in the record, implicated the
statutory prohibition on exclusions for court congestion. See United States v.
Ramirez, 788 F.3d 732, 736 (7th Cir. 2015) (“{T]he record only reveals that the
district court repeatedly blamed its crowded calendar for its inability to schedule a
sooner trial date, a factor relied upon in error.”); United States v. Stoudenmire, 74
F.3d 60, 64 n.4 (4th Cir. 1996) (“Although purporting to exclude this period as an
ends of justice continuance, the district court granted the continuance for reasons
that amounted to docket congestion.”); United States v. Andrews, 790 F.2d 803,
808 (10th Cir. 1986) (“Neither a congested court calendar nor the press of a
judge’s other business can excuse delay under the Act.”); United States v. Crane,
776 F.2d 600, 605 (6th Cir. 1985) (“The trial judge’s unavailability was caused at
least partially by his presiding over another case and was therefore attributable to
‘general congestion of the court’s calendar.’ Thus, the judge’s absence is not a

proper reason for an ends of justice continuance.”). The present case fits within

10
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 30 of 51

that framework. The government’s motions made clear on their face that they
were necessitated by the magistrate judge’s delay in deciding the detention motion.
The court’s orders provided no additional explanation and failed to reflect any
consideration of the § 3161(h)(7)(B) factors. In these circumstances, there are no
record findings sufficient to support the delay, see § 3161(h)(7)(A), which appears
to have resulted from the impermissible factor of court congestion, see
§ 3161(h)(7)(C). The district court, accordingly, abused its discretion by granting
the exclusions.

The district court also erred in ruling that Gottesfeld was estopped from
challenging the ends of justice exclusions. Estoppel may be appropriate where a
_ party takes a litigation position “clearly inconsistent with its earlier position.”
Zedner, 547 U.S. at 504 (citation omitted). Courts should also consider “whether
the party has succeeded in persuading a court to accept” its prior position and
whether the party “would derive an unfair advantage or impose an unfair detriment
on the opposing party if not estopped.” Jd. (citation omitted). Estoppel should be
narrowly construed in the Speedy Trial Act context given the public interest at
stake. See id. at 499; cf: United States v. Scott, 180 F. Supp. 3d 88, 93 (D. Mass.
2015) (Gorton, J.) (“Judicial estoppel cannot . . . override a statutory

requirement.”).

1]
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 31 of 51

As an initial matter, though the motions to exclude were styled as “assented-
to,” they were all filed by the government, not Gottesfeld. In fact, Gottesfeld was
not even represented by counsel in the MBD proceedings, see JA174-75, (belying
the government’s suggestion that the “same . . . attorneys” were involved in both
cases, Govt. Br. 21), and his pro se filing cited by the government did not occur
until 2018, well over a year after the last exclusion order. See Govt. Br. 16.° The
government cites no support for a finding of judicial estoppel against a party that
did not even make a filing or appear before the court regarding the issue at hand.
See, e.g., AER Advisors, Inc. v. Fid. Brokerage Servs., LLC, 921 F.3d 282, 291 n.8
(ist Cir. 2019).

Moreover, as in Zedner, it was the court rather than the defendant that was
the driver of the delay. See Zedner, 547 U.S. at 505 (noting that the court
“requested the waiver and produced the form for petitioner to sign”). The motions
to exclude did not reflect consent to indefinite delay or an expectation that the
magistrate judge would hold the detention issue under advisement for 92 days. To

the contrary, the parties expected a prompt ruling. See 18 U.S.C. §§ 3142(f),

 

° The pro se motion was denied as moot for that reason. See United States v.
Gottesfeld, No. 16-MC-91064, Dkt. 20.

12
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 32 of 51

3145(b).© The magistrate judge’s failure to act on the detention motion left
Gottesfeld in the unenviable position of having to forge ahead in plea negotiations
without knowing whether he would remain detained (a “highly relevant”
consideration, see Govt. Br. 19), or instead endure illegal delay. Gottesfeld did not
“succeed in persuading” the court of anything by reluctantly electing the latter. In
these circumstances, any “unfair advantage” to the defendant that would result
from dismissal does “not predominate.” Zedner, 547 U.S. at 505.

There is no inconsistency, much less a clear one, between the representation
that plea negotiations had stalled during the pendency of the detention motion and
Gottesfeld’s subsequent assertion of his Speedy Trial Act rights with respect to that
period of delay. See id. at 505 (holding prior position “that granting the requested
continuance would represent a sound exercise of the trial judge’s discretion in
managing its calendar’ not to be clearly inconsistent with “later position that the

continuance was not permissible under the terms of the Act”).’ In the sole case

 

6 The government’s estoppel argument is limited to the substantive merits of the
ends of justice exclusions and inapplicable to Gottesfeld’s claim regarding the lack
of required findings in the record of the case. Indeed, the District Plan that called
for the motions to be dealt with on the MBD is, much like the waiver form at issue
in Zedner, a product of the court. Gottesfeld did not “succeed in persuading” the
court to follow its own plan.

7 Contrary to the government’s suggestion, the motions to exclude did not

13
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 33 of 51

where this Court has found estoppel under Zedner, the defense moved for ends of
justice continuances for its own reasons. See United States v. Pakala, 568 F.3d 47,
60 (1st Cir. 2009) (one motion filed due to defense counsel’s “scheduling conflict”
and a second to allow the defense to obtain a transcript). The defendant in Pakala,
therefore, could be fairly said to have persuaded the court that the proffered bases
supported continuances under the ends of justice provision. Pakala should not be
extended to estop Gottesfeld based on motions filed by the government, in a
proceeding in which no appearance was even made on his behalf, and necessitated
by delay outside of Gottesfeld’s control.

C. The Supreme Court’s Decision in Bloate Forecloses the Government’s
Argument that the Motions to Exclude Tolled the Speedy Trial Clock
under the Act’s General Prefatory Language

The government’s contention that the motions to exclude filed in the MBD,

even if they are not “pretrial motion[s]” within the meaning of § 3161(h)(1)(D),

should nonetheless trigger an exclusion for “other proceedings concerning the

defendant” is contrary to Supreme Court precedent. In Bloate, the Court made

 

“specifically state[] that the pending detention decision was a suitable ground for
an ends-of-justice continuance.” Govt. Br. 20. Rather, they merely noted the
pendency of the motion and the corresponding stall in plea negotiations. The only
reference to the ends of justice was the following formulaic recitation in the
concluding paragraph: “[t]he ends of justice served by granting the requested
exclusion outweigh the interest of the public and the defendant in a speedy trial,

14
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 34 of 51

clear that “the general language in subsection (h)(1)” regarding other proceedings
should “not be held to apply to a matter specifically dealt with in another part” of
the statute, namely the exclusions set forth in subsections (h)(1)(A)-(H). 559 U.S.
at 207 (citations omitted). The cases cited by the government on this issue were all
decided more than a decade before Bloate. See Govt. Br. 15. Congress considered
the appropriateness of delay due to motion practice in enacting § 3161(h)(1)(D). If
the Court finds that the motions at issue here fall outside the scope of that
provision, it should not construe the statute’s general prefatory language to render
the limits of the specific subsection superfluous.

Accordingly, the dispositive question for this exclusion is whether the
motions filed in the MBD were “pretrial motions.” § 3161(h)(1)(D). As the
government notes, this Court has defined that statutory phrase to require that the
relevant filing concern “matters affecting the course of trial.” Govt. Br. 15
(citation omitted). The motions at issue here do not meet that standard because
they were filed before Gottesfeld was indicted and in an entirely separate docket
from his criminal case. United States v. Richardson is distinguishable on this
basis. See 421 F.3d 17, 27 (1st Cir. 2005) (involving motion filed in criminal case

the day after a “second pre-trial status conference”). The government is wrong

 

under § 3161(h)(7)(A).” JA186.
15
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 35 of 51

that, prior to indictment, “there was no criminal docket” in which to file the

motions. Govt. Br. 22 n.4. The motions could and should have been filed in case

no. 16-MJ-04117, the magistrate case with a criminal complaint pending that was
subsequently merged into the proceedings before Judge Gorton.

Il. The District Court Wrongly Precluded Gottesfeld from Introducing
Evidence that He Reasonably Believed His Actions Were Taken in
Defense of Justina Pelletier
The law is clear that “a criminal defendant has a wide-ranging right to

present a defense.” United States v. Maxwell, 254 F.3d 21, 26 (1st Cir. 2001).

While the defendant bears an “entry-level burden” to proffer evidence from which

a reasonable juror could find an affirmative defense supported, this “burden of

production does not shift the historic burden of proof.” United States v. Amparo,

961 F.2d 288, 291 (1st Cir. 1992) (citation omitted); see also United States v.

Rodriguez, 858 F.2d 809, 814 (1st Cir. 1988) (“[T]he accused’s burden of

production is measured by the time-honored sufficiency-of-the-evidence

yardstick—no more, no less... .”).
Gottesfeld sought to present an affirmative defense that he “reasonably
believe[d]” his alleged actions were “necessary for the defense” of Justina Pelletier

“against the immediate use of unlawful force.” United States v. Bello, 194 F.3d 18,

26 (ist Cir. 1999) (quoting First Circuit Pattern Crim. Jury Instr. § 5.04)). As an

16
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 36 of 51

initial matter, the sole authority cited by the government for the purported
requirement that Gottesfeld be physically present in the same location as Pelletier
is a 30-year-old, pre-Internet, district court decision involving a different
affirmative defense. See United States v. Brodhead, 714 F. Supp. 593, 598 (D.
Mass. 1989) (“A person who reasonably believes that a felony, or a misdemeanor

| amounting to a breach of the peace, is being committed, or is about to be
committed, in her presence, may use reasonable force to prevent it.”). The
government provides no rationale for transposing this requirement into the context
of defense of another, where, as noted in Gottesfeld’s opening brief, it would serve
only as an antiquated and unprincipled limitation on the scope of the defense. See
Def. Br. 58. At the time Brodhead was decided, these concerns were much less
significant.

The district court erred in giving preclusive effect to a Massachusetts
Juvenile Court Order, in the face of substantial proffered evidence supporting
Gottesfeld’s reasonable belief that the ongoing mistreatment of Pelletier was
unlawful. See Add. 19-20. At the outset, the government incorrectly frames the
issue as whether the force exerted against Pelletier was, in fact, unlawful. See
Govt. Br. 49. The proper inquiry focuses instead on Gottesfeld’s reasonable belief.

See, e.g., Beltowski v. Brewer, 766 F. App’x 218, 221 (6th Cir. 2019)

17
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 37 of 51

(unpublished) (“[B]Joth the statute and the instruction required the jury to assess the
reasonableness of [the defendant’s] belief, not the lawfulness of [victim’s]
actions.”); United States v. Tunley, 664 F.3d 1260, 1262 n.3 (8th Cir. 2012) (“Ifa
person reasonably believes that force is necessary to protect... another person
from what he reasonably believes to be unlawful physical harm about to be
inflicted by another and uses such force, then he acted in... defense of another
person.” (citation omitted)).

Shortly before Gottesfeld’s alleged actions giving rise to the charges in this
case, Pelletier’s father appeared on Fox News saying that his daughter had been
“tortured physically and mentally” and that her very “life [wa]s now at stake.”

Dkt. 198 at 22-23. The family was reported to have subsequently filed a petition
for writ of habeas corpus alleging wrongful imprisonment. See id. at 27. A former
nurse at Boston Children’s Hospital (“BCH”) agreed with the family’s
characterization, filing a public complaint referring to “abuse” and “torture”
suffered by Pelletier. See Dkt. 190-1 at 14-16. Several local elected officials
similarly questioned the lawfulness of Pelletier’s treatment. See Dkt. 198 at 28-29.
Then-Presidential candidate and former Arkansas Governor Mike Huckabee went
so far as to publicly refer to the situation as a “kidnap[ping].” Jd. at 5. Additional

media reports reflected similar characterizations. See id. at 5-7. Some reports

18
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 38 of 51

specifically questioned the fairness of the Juvenile Court process. See id. at 28. In
short, the record makes clear that Gottesfeld was far from alone in his serious
concern for Pelletier’s safety and thoroughly supported a jury finding that he
reasonably believed her treatment was unlawful. See also generally Dkt. 190-1 at
3-10 (citing several contemporaneous media reports).

With regard to the anticipated effect of Gottesfeld’s alleged actions, the
government cites Gottesfeld’s own trial testimony that he knew at the time of the
events in question that Pelletier was no longer physically located at BCH. See
Govt. Br. 49. The government, however, omits Gottesfeld’s expressly articulated
“caveat” that the hospital’s doctors “were still very much in control of her
situation.” JA1414-15.

In a pretrial statement relied on by the government at trial, Gottesfeld
explicitly relayed his belief that his actions could indeed prevent further harm to
Pelletier:

I knew that BCH’s big donation day was coming up and
that most donors gave online. I felt that, to have
sufficient influence to save Justina from grievous bodily
harm and possible death ... , I’d have to hit BCH where
they appear to care the most, the pocketbook and the

reputation. All the efforts to save Justina weren’t
succeeding, and time was of the essence.

19
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 39 of 51

JA680.° Indeed, Gottesfeld’s alleged actions did make news, and Pelletier was
subsequently returned to her family. See Dkt. 198 at 31-33. Pelletier herself has
expressed gratitude towards Gottesfeld. See id. at 32.

Although the jury could disagree that Gottesfeld reasonably believed his
actions were necessary to prevent harm to Pelletier, he had the Constitutional right
to present evidence in support of that defense and to a corresponding jury
instruction on the subject. Cf United States v. Toledo, 739 F.3d 562, 568 (10th
Cir, 2014) (“[T]hough a defendant’s testimony may be contradicted to some degree
by other evidence or even by his prior statements, a defendant is entitled to an
instruction if the evidence viewed in his favor could support the defense.”). In
short, while Gottesfeld’s account “need not have been believed,” “its
creditworthiness was not for the district court to assess.” Rodriguez, 858 F.2d at
815. Instead, jurors “should have been given the opportunity to pass upon” the

affirmative defense. Jd. at 816.

 

§ The government’s claim that Gottesfeld “acknowledge{d] that he did not expect
the attack would cause the desired effect,” Govt. Br. 49, is a quotation from the
district court’s opinion with no cited support, see Add. 21. It is also contrary to
Gottesfeld’s pretrial statement.

20
Case 1:16-cr-10305-N | |
305-NMG Document 441-8 Filed 08/13/21 Page 40 of 51

Wi. The Preserved Violations of Gottesfeld’s Public-Trial Right Require
Reversal

The Supreme Court has held that, in the case of a “structural error,” such as
violation of a defendant’s right to a public trial, “where there is an objection at trial

and the issue is raised or direct appeal, the defendant generally is entitled to

~~ antomatic revers7i regardless of the error’s actual effect on the outcome.” Weaver

y, Massachusetts, 137 S. Ct. 1899, 1910 (2017) (citation omitted); see also United
States v. Candelario-Santana, 934 F.3d 8, 22 (Ist Cir. 016) (“Denial of a public
trial constitutes structural error, rendering the entire trial process fundamentally .
unfair” ‘stations omitted, Li the preset case, Gottesfeld objected to each of the
five courtroo™a closures, including one instance in which a journalist was
specifically expelled from the courtroom. See SSA9, 37, 66, 90; Add. 57°
Accordingly, if this Court agrees that the hearings on the withdrawal motions filed
by Gottesfeld’s counsel fall within the scope of the public-trial right, the

appropriate remedy is reversal. Despite the foregoing, and Gottesfeld’s citation to

Weaver in his opening brief, the government faults Gottesfeld for purportedly

_

9 While the government questions whether Gottesfeld preserved his challenge for
two of these hearings, Govt. Br. 43, this Court need not decide the issue because,
assuming the public-trial right applies, Gottesfeld’s preserved objection to three
closures requires reversal. Moreover, in one of the closures for which the
government questions preservation, Gottesfeld described his “gio” as ‘SP

21
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 41 of 51

failing to “identify the appropriate remedy” for a public-trial violation. Govt. Br.
46, The government’s citations on this issue all predate Weaver by more than a
decade. The defense respectfully submits that Weaver is the controlling precedent.
The government’s suggestion that remand could be limited to the provision of

~ “supplemental findings” supporting closure, Govt. Br. 46, also contravenes the rule
that “closure may not be retroactively validated,” United States v. Antar, 38 F.3d
1348, 1361 (3d Cir. 1994).

The Supreme Court has long acknowledged the importance of the
requirement that criminal trials be held in public. “The knowledge that every
criminal trial is subject to contemporaneous review in the forum of public opinion
is an effective restraint on possible abuse of judicial power.” Jn re Oliver, 333
U.S. 257, 270 (1948). Although the powerful considerations weighing in favor of
public trials “may give way in certain cases to other rights or interests, . . . [Sjuch
circumstances will be rare, . . . . and the balance of interests must be struck with
special care.” Waller v. Georgia, 467 U.S. 39, 45 (1984). Any closure must be
supported by findings that it “is essential to preserve higher values and is narrowly
tailored to serve that interest.” Jd. (citation omitted).

The public-trial right is not limited to the actual trial itself, but rather has

 

Bae” SSA48.

  
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 42 of 51

been applied to jury selection and suppression hearings. See id. In determining
whether the right extends to a particular context, the Supreme Court has asked
whether the proceeding at issue implicates the interests that the right is intended to
serve, including ensuring “that the public may see [the defendant] is fairly dealt
with and not unjustly condemned” and “that judge and prosecutor carry out their
duties responsibly.” Jd. at 46.

There can be no doubt that the Constitutional right to counsel is fundamental
to the fairness of our criminal justice system. As the Supreme Court has
acknowledged, “[t]he right to be heard would be, in many cases, of little avail if it
did not comprehend the right to be heard by counsel. ... Left without the aid of
counsel [a defendant] may be put on trial without a proper charge, and convicted
upon incompetent evidence ....” Gideon v. Wainwright, 372 U.S. 335, 344-45
(1963) (citation omitted). And attorneys are not interchangeable. “Different
attorneys will pursue different strategies with regard to investigation and
discovery, development of the theory of defense, selection of the jury, presentation
of the witnesses, and style of witness examination and jury argument.” United
States v. Gonzalez-Lopez, 548 U.S. 140, 150 (2006).

When an attorney moves to withdraw in a criminal case, the fundamental

interests underpinning the right to counsel are squarely implicated, particularly

23
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 43 of 51

where (as here) the defendant himself opposes the motion. There are three
possible outcomes: (1) the attorney will be compelled to continue the
representation; (2) the withdrawal will be granted forcing the defendant to start
anew with substitute counsel; or (3) the withdrawal will be granted and the
defendant will be forced to represent himself. It is of the utmost importance that
the defendant be treated fairly in a proceeding with such stark consequences.
Indeed, in one of the hearings at issue, Gottesfeld’s attorney was permitted to

withdraw and Gottesfeld was ordered, over his objection, to defend himself at

sentencing. See SSA94-95, 99. In a prior closed hearing, the court gave a stern

 

public-trial right is intended to provide were of paramount importance. Gottesfeld
was ultimately sentenced to more than ten years in prison.

Although the government is correct that Gottesfeld has not cited any case
squarely holding that the public-trial right applies to hearings on counsel’s motions
to withdraw, see Govt. Br. 43, neither has the government proffered any contrary

authority. The cases that the government does rely upon are readily

24
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 44 of 51

distinguishable. See United States v. Brown, 669 F.3d 10, 33 (1st Cir. 2012)
(finding no violation of public-trial right in brief in-chambers questioning of jurors
regarding “the potential treatment of a contemptuous witness”); United States v.
Vazquez-Botet, 532 F.3d 37, 51-52 (1st Cir. 2008) (declining to extend right to
“question-and-answer offer of proof” regarding evidence that “had already...
been ruled irrelevant”); United States v. Bucci, 525 F.3d 116, 130 (ist Cir. 2008)
(finding no plain error in closing courtroom during civil contempt proceedings
against witness). In short, this is an open question, which this Court should resolve
in Gottesfeld’s favor.

The government’s other arguments on this issue are unconvincing.
Concerns about pretrial publicity are “largely absent when a defendant makes an
informed decision to object to the closing of the proceeding.” Waller, 467 U.S. at
47 n.6. If, for some reason, the danger posed by publicity is so extreme that the
court believes closure is necessary notwithstanding the defendant’s desire for
openness, it can order such closure so long as it provides “findings specific enough
that a reviewing court can determine whether the closure order was properly
entered.” Jd. at 45 (citation omitted). The record in this case reflects no such
specific findings. The cited concern regarding attorney-client privilege is a red

herring in light of the fact that the privilege belonged to Gottesfeld and was, of

25
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 45 of 51

course, his to waive. See, e.g., Knox v. Roper Pump Co., 957 F.3d 1237, 1248
(1ith Cir, 2020) (“The attorney-client privilege belongs solely to the client, who
may waive it either expressly or by implication.” (citation omitted)). The
availability of transcripts as a potential alternative check to ensure fairness is
“insufficient” and “of small account” absent public proceedings. Oliver, 333 U.S.
at 271 (quoting 1 Bentham, Rationale of Judicial Evidence 524 (1827)). Witness
testimony is not a prerequisite to triggering the public-trial right, as evidenced by
the Supreme Court’s holding that the right applies in the context of jury selection.
See Waller, 467 U.S. at 45 (citation omitted). Much like prospective jurors,
attorneys in withdrawal hearings may be more truthful and forthcoming if required
to face the public. Lastly, there was nothing “limited” or “brief” about the
hearings on counsel’s motions to withdraw in this case. Govt. Br. 45. The
courtroom was closed for five such hearings, which involved extended colloquies.
IV. Gottesfeld’s Recusal Arguments Were Properly Raised and Preserved
Gottesfeld filed a pretrial motion to suppress evidence collected pursuant to
a warrant issued by Magistrate Judge Bowler based on her husband’s affiliation
with Harvard Medical School and Brigham and Women’s Hospital. See Govt. Br.
24. After that motion was denied, when the government introduced the subject

evidence at trial, Gottesfeld objected. See id. at25. Nothing more was required to

26
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 46 of 51

preserve the issue. Moreover, Gottesfeld has preserved his argument under 28
U.S.C. § 455(b). His opening brief disputed the reasoning of the district court’s
order, which addressed both subsections of the statute simultaneously. See Add.
37-40. Gottesfeld’s brief demonstrated that the relevant entities and BCH were
closely connected, not “loosely affiliated,” Govt. Br. 6. See Def. Br. 8, 43-48; see
also Dkt. 327 at 52 (testimony of BCH’s Chief Information Officer that “all of our
faculty are faculty at Harvard Medical School”).!°

Gottesfeld’s claim regarding recusal of the district court judge is similarly
preserved. Although Gottesfeld filed pro se recusal motions after trial, he had
previously moved for the district court judge to recuse himself during
deliberations. See Dkt. 331 at 19. Later, when Gottesfeld stated his intent to file

written recusal motions, Judge Gorton preemptively said, “Simemmmeste

 

eee.” SSA98; see also SSA95-96. Recusal motions may properly arise

 

from “an accumulation of events.” Jn re United States, 441 F.3d 44, 65 (1st Cir.
2006). Indeed, a “motion to recuse is a very serious matter and must have a factual

foundation; it may take some time to build the foundation.” Jd. Gottesfeld,

 

'0 If the Court agrees that the evidence should have been suppressed, remand
would be required to address the attenuation issue, not previously considered in
district court, implicated by the government’s harmless error claim. See, e.g.,
United States v. Harris, 642 F. App’x 713, 717 (9th Cir. 2016) (unpublished).

27
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 47 of 51

therefore, should not be faulted for moving for recusal based on circumstances that —
developed over time in the district court.
V. Conclusion

For the foregoing reasons, and for all the reasons set forth in his opening

brief, Gottesfeld’s convictions should be reversed or vacated.

Respectfully submitted,
Martin Gottesfeld
By his Attorney,

/s/ Michael Pabian

Michael Pabian

20 Park Plaza, Suite 1000
Boston, Massachusetts 02116
(617) 227-3700
pabianlaw38@gmail.com

28
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 48 of 51

CERTIFICATE OF COMPLIANCE WITH TYPE-VOLUME LIMIT
1. This document complies with Fed. R. App. P. 32(a)(7)(B) because,
excluding the parts of the document exempted by Fed. R. App. P. 32(f), the
document contains 6,496 words.
2. This document complies with the typeface requirements of Fed. R.
App. P. 32(a)(5) and the type-style requirements of Fed. R. App. P. 32(a)(6)
because the document has been prepared in a proportionally spaced typeface using

Microsoft Word 2016 in Times New Roman, 14-point font.

/s/ Michael Pabian
Michael Pabian

Dated: February 26, 2021
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 49 of 51

CERTIFICATE OF SERVICE
I, Michael Pabian, hereby certify that on this 26th day of February 2021, this
Reply Brief was filed with the Court through its CM/ECF system, thus effectuating

service on all parties to this appeal.

/s/ Michael Pabian
Michael Pabian

Dated: February 26, 2021
v RagPHE OP-1005-NMG Document 441-8 Filed 08/13/21 Page 50 of 51

Declaration of Martin S. Gottesfeld
I declare as follows pursuant to 28 U.S.C. § 1746(1):

1. I an Martin Stephen Gottesfeld, Defendant, jw se, in United States v. Gottesfeld, 16-cr-
10305-NMG (D. Mass.) (hereinafter the "case").

2. The goverrment allows ‘the vast majori ty of defendants at my custody level contact visits with
their families, but not me; my wife and I were last allowed a contact visit in January 2017.

3. For more than two years—since April 1, 2019—the government has held me in the Federal
Correctional Institution (FCI) Terre Haute, Indiana comunications-management unit (CMI) aka
Littke Guantanamo despite knowing 1) I an a minimm-security priser, i.e. a "camper; 2) I and
my wife are Jews and natural-bom U.S. citizens and this uit is houses life-sentenced
adninistrative-+mximnrsecurity anti-Israeli Jihadi terrorists who killed a non-Muslim nor-violent

Prismer in this uit in Noverber 2018, i.e. Jess than six moths before I arrived here; and 3)
This Court ruled I an rm terrorist.

4. In this unit I am denied the phe calls and electronic messagirg allowed to other prisoners
of my custody level elsavhere. Contrast, e.g., 1) Bureau of Prisons Program Statement 5264.08
Inmate Telephone Regulations at ch. 8 (prisoners allowed 300 minutes mnthly) to 28 C.F.R. §
540.204(a) (GWU: prisoners guaranteed only three monthly calis no longer than 15 minutes each) and
2) Bureau of Prisons Program Statement 4500.12 Trust Fund/Deposit Fund Manual at ch. 14.10
TRULINCS SERVICES, Email Controls (prisoners allowed 60-minute sessions with 15-minute enforced
breaks intervening, with no published limit on total sessions) to 28 C.F.R. § 540.203(d) (CMU
prisoners' electronic messaging "may be limited to two messages, per calendar week, to and from a
single recipient").

5. I am simultaneously located more than 500 driving miles away from my family. Cf. 18 U.S.C. §
3621(b) (prisoners to be housed "as close as practicable to the prisoner's primary residence, and
to the extent practicable, in a facility within 500 driving miles of ‘that residence").

6. Despite The U.S. Court of Appeals ruling in Areg v. Lynch, 833 F.3d 242, 257 (D.C. Cir. 2016)

(CM “designation meets Sandin's requirements" for pre-deorivation hearing), I was provided no
such hearing.

7. The government here denies me legal calis with my attorneys, and my wife has evidence of
these denials.

8. The BOP regularly opens my incoming legal mail outside my presence and delays delivery of my
inbound and outbound Tegal mail for weeks.

9. BOP "Sr. Attorney" Katherine Siereveld violates the rules of The Kentucky Bar Association, of
which she is a menber, by interrogating me re the contents of my legal mail when she knows I am
represented by counsel who have not consented to her discussing said matters with their client
outside their presence.

' 10. BOP Sr. Attorney Katherine Siereveld analyzes the contents of my outbound legal mail and
restricts it& contents illegitimately to cover waste, fraud, abuse, and criminality here.

11. The BOP threatens me over the amount of time I spend on the typewriters here litigating this

and other cases; the BOP has nearly never had the proper number (3) of working typewriters in this
CMU while I've been here and this is by the BOP's design.

12. My unit manager here, Mr. Todd Royer, is a voyeur who watches-me and other CMJ prisoners
defecate. I have reported Mr. Royer but the BOP and DOJ Office of the Inspector General (OIG)
never took any of the steps required under The Prison Rape Elimination Act (PREA). Cf. 34 U. S. C.

§ 30307(b) (PREA standards "shall apply to the Federal Bureau of Prisons"), 28 C.FLR. §§ 7.00
115.64(a)(1) (BOP was. required to Separate Mr. Royer and'me, but instead made Mr. Royer ny new
unit manager), 115.67(c) (BOP was required to monitor for retaliation against me for 90 days after
my report, but instead through me in the SHU the next business day), and 115.73(a) (BOP was

- PAGE.1 OF 2 -
Case 1:16-cr-10305-NMG Document 441-8 Filed 08/13/21 Page 51 of 51

required to inform me of the status of any investigation into my complaint but never did so).
13. This FCI's staffers destroyed PREA reports about ‘this CMU's prior case manager, Mr. Clint
Swift, and when word reached the OIG anyway through an attorney, the BOP moved Mr. Swift to the
nearby federal prison camp (FPC). Contxaat 28 C.F.Ri' § 115.76(b) ("Termination shall be the
presumptive disciplinary sanction for staff who have engaged in sexual abuse").

14. I have endured extreme retaliation here from Mr. Royer for over a year—and from other staff
starting even earltier—because I reported Mr. Royer.

15. S.1.S. Lieutenant J. Sherman here claims he lost my report against Mr. Royer, but this is
specious. I mailed a copy to federal court, where it appears on the docket of Gottes{eld v.
Humwitz, et ak, 18-cv-10836-PGG-GNG (S.D.N.Y.). See also 28 C.F.R. § 540.203(a), (b), (c)(1),
(c)(2) (collectively, the CMU reads outgoing court mil for contents).

16. The above, and more, are relevant to the 4th prong of analysis under Banker v. Wingo, 407
U.S. 514 (1972).

I declare that the foregoing is true and correct under the penalty of perjury under the laws
of The United States of America. Executed Thursday, August 5, 2021.

by:
Martin S. Gottesfeld

~- PAGE 2 OF 2 -
